o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-135294-09 uil the honorable john mica u s house of representatives washington dc attention ----------------- dear mr mica this letter responds to your inquiry dated date on behalf of your constituent -- ---------------------------- he asks whether home owners are entitled to casualty_loss deductions for damage to their property caused by tropical storm fay ------------------- explains that flooding caused by tropical storm fay damaged a large number of homes in florida and completely destroyed some homes the government is purchasing and removing many completely destroyed homes to avoid future property damage the displaced homeowners may qualify for tax relief under sec_165 of the internal_revenue_code ------------------- is particularly concerned about the casualty losses for the remaining homes whether the owner of any of the remaining homes is entitled to a casualty_loss deduction under sec_165 of the code and the amount of any such deduction is a factual determination that must be made on a case-by-case basis for a residential property owner to have a deductible loss the owner’s property must have been physically damaged by the storm the owner may determine the amount of his or her loss either by calculating the cost of repairs attributable to the storm damage or by obtaining a competent appraisal of the value of the property sec_1_165-7 of the income_tax regulations the owner may deduct the decrease in fair_market_value of the property attributable to the physical damage but the owner may not deduct the decrease in fair_market_value resulting from unrelated market fluctuations sec_1_165-7 of the income_tax regulations it is important that each owner whose property was physically damaged seek a competent appraisal of his or her own residential property the appraisal must determine the fair_market_value of the residential property immediately before the storm as well as the decrease in fair market conex-135294-09 value attributable to the physical damage caused by the storm sec_1_165-7 of the income_tax regulations home owners should not base casualty_loss claims on government officials’ generic assessment of the average decline in fair_market_value in an area because such an assessment does not address the specific facts of each owner’s situation or establish the home owner’s actual loss further information on the methods of valuing losses and other general information on casualty losses including special rules for disaster areas is found in publication casualties disasters and thefts i am enclosing a copy of the publication i hope this information is helpful if you have any questions please call me at ------ --------------------- or ------------------------ at --------------------- sincerely george j blaine associate chief_counsel income_tax accounting enclosure
